Order entered October 23, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00151-CV

INLAND WESTERN DALLAS LINCOLN PARK LIMITED PARTNERSHIP AND RPAI
             SOUTHWEST MANAGEMENT, LLC, Appellants

                                              V.

      HAI NGUYEN AND MAI NGUYEN, INDIVIDUALS, D/B/A ROMIE'S NAIL
                         BOUTIQUE, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-08114

                                          ORDER
       Before the Court is Hai Nguyen and Mai Nguyen d/b/a Romie’s Nail Boutique’s October 12,

2018 petition for rehearing. The Court requests that Inland Western Dallas Lincoln Park Limited

Partnership and RPAI Southwest Management, LLC file a response, if any, by November 7, 2018.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE